Case: 2:20-cv-03843-MHW-KAJ Doc #: 14-1 Filed: 08/13/20 Page: 1 of 1 PAGEID #: 68




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


 LEAGUE OF WOMEN VOTERS OF
 OHIO, A. PHILIP RANDOLPH
 INSTITUTE OF OHIO, GEORGE W.                      CASE NO. 20-cv-3843-MHW-KAJ
 MANGENI, and CAROLYN E.
 CAMPBELL,                                         JUDGE MICHAEL WATSON

                         Plaintiffs,               MAGISTRATE JUDGE KIMBERLY
                                                   JOLSON
 v.

 FRANK LAROSE, in his official capacity
 as Secretary of State of Ohio,

                         Defendant.



      [PROPOSED] ORDER GRANTING LEAVE TO EXCEED PAGE LIMITATION
          Now before the Court is the motion of Plaintiffs seeking leave to exceed the 20-page

limitation set forth by Local Rule 7.2(a)(3) and this Court’s Standing Orders. Plaintiffs have

indicated that Defendant does not oppose the motion to exceed the page limitation and that

Plaintiffs’ memorandum in support of their motion for a preliminary injunction will not exceed

45 pages. Upon consideration of the papers submitted to the Court, and for good cause shown,

the Court hereby GRANTS the motion. IT IS THEREFORE ORDERED that Plaintiffs shall

have leave to exceed the page limitations set forth by Local Rule and this Court’s Standing

Orders.

__________                                            ______________________________
DATE                                                  KIMBERLY JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE
